J-A01004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANTAY CURTIS KENNEDY                      :
                                               :
                       Appellant               :   No. 3303 EDA 2019

        Appeal from the Judgment of Sentence Entered October 25, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0007422-2018


BEFORE:      BENDER, P.J.E., OLSON, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED: APRIL 12, 2021

        Appellant, Dantay Curtis Kennedy, appeals from the aggregate

judgment of sentence of 6½ to 15 years’ incarceration, followed by 2 years’

probation, imposed after he was convicted of various offenses, including

carrying a firearm without a license, and possession of a firearm by a person

prohibited. Appellant challenges the sufficiency and weight of the evidence to

sustain his firearm convictions. After careful review, we affirm.

        Briefly, Appellant’s convictions stemmed from evidence that he led

police on a high-speed chase, which ended when Appellant’s vehicle collided

with another car.      Appellant fled from his crashed vehicle on foot but was

ultimately apprehended.        Approximately 10 to 15 feet from where he was




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A01004-21



arrested, police discovered a firearm.   A search of Appellant’s vehicle also

revealed marijuana.

      Following a jury trial, Appellant was convicted of various offenses

stemming from his flight from police, the accident he caused, and his

possession of drugs. He was also convicted of carrying a firearm without a

license, 18 Pa.C.S. § 6106, and possession of a firearm by a person prohibited,

18 Pa.C.S. § 6105. On October 25, 2019, Appellant was sentenced to the

aggregate term set forth supra. He filed a timely post-sentence motion, which

the court denied.     Appellant then filed a timely notice of appeal, and he

complied with the court’s order to file a Pa.R.A.P. 1925(b) concise statement

of errors complained of on appeal. The trial court filed a Rule 1925(a) opinion

on March 11, 2020.

      Herein, Appellant states two issues for our review:

      [I.] Did not the [trial] court err by denying [A]ppellant’s post-
      sentence motion for judgment of acquittal where the evidence was
      insufficient to show that he possessed the firearm recovered by
      police?

      [II.] Did not the [trial] court abuse its discretion by denying
      [A]ppellant’s motion for a new trial where the weight of the
      evidence favors concluding that he did not possess the firearm
      discovered by police?

Appellant’s Brief at 5.

      In Appellant’s first issue, he argues that the Commonwealth failed to

present sufficient evidence to prove he constructively possessed the gun found

approximately 10 to 15 feet away from him when he was arrested.

Preliminarily, we recognize:

                                     -2-
J-A01004-21


      We review claims regarding the sufficiency of the evidence by
      considering whether, “viewing all the evidence admitted in the
      light    most     favorable  to    the   verdict   winner,     there
      is sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt.”
      Commonwealth v. Melvin, 103 A.3d 1, 39 (Pa. Super. 2014)
      (citation and quotation omitted). Further, a conviction may be
      sustained wholly on circumstantial evidence, and the trier of fact—
      while passing on the credibility of the witnesses and the weight of
      the evidence—is free to believe all, part, or none of the evidence.
      Id. at 40 (citation and quotation omitted). “Because evidentiary
      sufficiency is a matter of law, our standard of review is de novo
      and our scope of review is plenary.”           Commonwealth v.
      Brooker, 103 A.3d 325, 330 (Pa. Super. 2014).

Commonwealth v. Parrish, 191 A.3d 31, 36 (Pa. Super. 2018).

      Here, the two firearm offenses for which Appellant was convicted

obviously require the Commonwealth to prove that he possessed a gun. See

18 Pa.C.S. § 6106(a)(1) (providing, in relevant part, that “any person who …

carries a firearm concealed on or about his person, … without a valid and

lawfully issued license under this chapter[,] commits a felony of the third

degree”) (emphasis added); 18 Pa.C.S. § 6105(a)(1) (stating, in pertinent

part, that “[a] person who has been convicted of an offense enumerated in

subsection (b) … shall not possess … a firearm in this Commonwealth”)

(emphasis added). “The Crimes Code defines the term ‘possession’ as ‘an act,

within the meaning of this section, if the possessor knowingly procured or

received the thing possessed or was aware of his control thereof for a sufficient

period to have been able to terminate his possession.’” Parrish, 191 A.3d at

36 (quoting 18 Pa.C.S. § 301(c)).

      This Court has held that “[p]ossession can be found by proving
      actual possession, constructive possession, or joint constructive


                                      -3-
J-A01004-21


     possession.” Commonwealth v. Heidler, 741 A.2d 213, 215
     (Pa. Super. 1999). Where a defendant is not in actual possession
     of the prohibited items, the Commonwealth must establish that
     the defendant had constructive possession to support the
     conviction. Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa.
     Super. 2013) (conviction under 18 Pa.C.S. § 6106(a) supported
     by a finding of constructive possession). See also
     Commonwealth v. Parker, 847 A.2d 745 (Pa. Super. 2004)
     (same). “Constructive possession is a legal fiction, a pragmatic
     construct to deal with the realities of criminal law enforcement.”
     Hopkins, supra at 820 (citation and quotation omitted). “We
     have defined constructive possession as conscious dominion,”
     meaning that the defendant has “the power to control the
     contraband and the intent to exercise that control.” Id. (citation
     and quotation omitted). “To aid application, we have held that
     constructive possession may be established by the totality of the
     circumstances.” Id. (citation and quotation omitted).

     It is well established that, “[a]s with any other element of a crime,
     constructive possession may be proven by circumstantial
     evidence.” Commonwealth v. Haskins, 677 A.2d 328, 330
     ([Pa. Super.] 1996) (citation omitted). In other words, the
     Commonwealth must establish facts from which the trier of fact
     can reasonably infer that the defendant exercised dominion and
     control over the contraband at issue. See, e.g., Commonwealth
     v. Davis, 743 A.2d 946, 953–54 (Pa. Super. 1999) (holding that
     evidence was sufficient to prove constructive possession over
     drugs found in common areas of an apartment where the
     defendant entered the apartment using his own key, and
     possessed $800 in cash on his person, and police recovered
     defendant’s identification badge, size-appropriate clothing, and
     firearms from a bedroom).

     Significant to the instant appeal, a defendant’s mere presence at
     a place where contraband is found or secreted is insufficient,
     standing alone, to prove that he exercised dominion and control
     over those items. Commonwealth v. Valette, … 613 A.2d 548,
     551 ([Pa.] 1992). Thus, the location and proximity of an actor to
     the contraband alone is not conclusive of guilt. Commonwealth
     v. Juliano, 490 A.2d 891, 893 ([Pa. Super.] 1985). Rather,
     knowledge of the existence and location of the contraband is a
     necessary prerequisite to proving the defendant’s intent to
     control, and, thus, his constructive possession. Id. [(citing
     Commonwealth v. Thompson, 428 A.2d 223, 224 ([Pa. Super.]
     1981)[)].

                                     -4-
J-A01004-21


      If the only inference that the fact finder can make from the facts
      is a suspicion of possession, the Commonwealth has failed to
      prove constructive possession. Valette, supra at 551. “It is well
      settled that facts giving rise to mere ‘association,’ ‘suspicion’ or
      ‘conjecture,’ will not make out a case of constructive possession.”
      Id.

Parrish, 191 A.3d at 36-37 (emphasis added).

      In this case, Appellant claims that the Commonwealth proved only that

he was present in the location where the gun was discovered. He insists that

the Commonwealth did not demonstrate that he even knew about the gun, let

alone that he exercised dominion or control over it. Appellant contends that,

instead, it was more logical to presume that someone driving on the public

roadway had discarded the gun where it was discovered.

      After carefully considering the evidence in this case, we reject

Appellant’s arguments. At trial, the Commonwealth first called to the stand

Tinicum Township Police Officer Sean Ryan.      Officer Ryan testified that on

November 29, 2018, he was on routine patrol in a marked police vehicle from

6:00 p.m. to 6:00 a.m. N.T. Trial, 9/24/19, at 200. Id. At approximately

1:00 a.m., he attempted to stop a vehicle, later determined to be driven by

Appellant, for going 10 m.p.h. above the posted speed limit. Id. at 200, 205.

When the officer activated his lights and sirens, Appellant “took off at a very

high rate of speed.” Id. at 205. Appellant’s vehicle ultimately crashed into

another car, at which point Appellant exited his vehicle, “made eye contact”

with the officer, and then “began to run.” Id. at 206-07. As Appellant fled,

Officer Ryan observed that “his right hand was near his right pocket[,]”

although the officer did not see a firearm in Appellant’s hand at any point, and

                                     -5-
J-A01004-21



he never saw Appellant make a motion or gesture like he was throwing

something. Id. at 207, 241, 248. Appellant ran into a marshy area with very

thick mud and brush, at which point the officer lost sight of him. Id. at 207-

08. Officer Ryan called for backup as he returned to the site of the accident

to check on the driver of the car Appellant hit. Id. at 208-09.

      Within minutes, approximately 10 to 15 backup officers arrived and set

up a perimeter around the marshy area into which Appellant had run. Id. at

210, 245. A canine officer and dog also quickly arrived and, within “[o]ne to

two minutes[,]” they located Appellant in the marsh. Id. at 210-11, 246.

Appellant was arrested and brought out of the marsh. Id. at 211. Officer

Ryan testified that Appellant was immediately “walked to [the officer’s] patrol

vehicle,” and “was placed in the rear” of the car. Id. at 212. The windows of

the vehicle were rolled up. Id. at 213.

      Officer Ryan was then notified that a firearm had been found in the

“travel lanes” of the highway beside the marsh, approximately 10 to 15 feet

away from where Appellant had been found and apprehended. Id. at 214,

215. The gun had “some gashes” on the “butt end” as if it had been “dropped

at a significant pace or from a significant height….” Id. at 213, 214. Officer

Ryan testified that he “could tell that [the gun] was obviously recently

dropped” because there was “a large gash in it as if it [had been] tossed.” Id.

at 218. “There w[ere] also water spots on the gun itself, and … there was

water splatter around the firearm on the ground.” Id. at 214. Notably, the

weather that night was dry. N.T. Trial, 9/25/19, at 8.

                                     -6-
J-A01004-21



      Officer Ryan also testified that he observed that “there was no magazine

in the firearm.” N.T. Trial, 9/24/19, at 217. The officer was asked if he “ever

[told Appellant] the firearm was found without a magazine[,]” to which he

answered, “No, I did not.” Id. at 233. The Commonwealth’s witness at trial,

Tinicum Township Police Detective James Simpkins, testified that he

encountered Appellant in the holding cell area of the police station later in the

morning on the day Appellant was arrested.         N.T. Trial, 9/25/19, at 13.

According to the detective, Appellant was “hollering … towards [the detective]

like he wanted to talk[,]” at which point Appellant said to him, “why would I

have a gun that didn’t have a magazine in it?”        Id.   Detective Simpkins

testified that he “spoke to Officer Ryan and any other officers that were there

[at the station] and asked them if anybody had ever … said anything to

[Appellant] … about the magazine not being in the firearm.” Id. at 15. The

detective stated that “they all told me no, that [it] was never said to

[Appellant] or … ever said in his presence.”         Id.    Detective Simpkins

memorialized Appellant’s remark in his incident report. Id.

      We conclude that this evidence, viewed in the light most favorable to

the Commonwealth, was sufficient to sustain Appellant’s firearm convictions.

Contrary to Appellant’s claim, the Commonwealth did not merely prove that

he was present in the location where the gun was discovered.          Rather, it

presented sufficient evidence to establish that he knew about the gun, and

that he had thrown the gun from the wet area of the marsh onto the roadway.

Namely, Officer Ryan saw Appellant reaching toward his pocket as he ran; the

                                      -7-
J-A01004-21



gun was wet, despite the dry weather conditions that night; and Appellant was

approximately 10 to 15 feet from the gun, which had marks indicating that it

had been thrown or tossed onto the road.

      Moreover, Appellant’s remark about the gun’s not having a magazine

proved that he knew about the firearm. While Appellant insists that an officer

at the scene could have told him this fact, or he could have overheard it, such

an inference would be unreasonable from the evidence presented at trial.

Namely, Officer Ryan testified that Appellant was placed in the backseat of the

police cruiser immediately after he was discovered and arrested, which was

before the officer had investigated the gun. The windows of the police cruiser

were closed, indicating Appellant could not have overheard comments about

the gun’s missing magazine. In addition, Officer Ryan stated that he never

told Appellant that the gun did not have a magazine, and Detective Simpkins

testified that other officers at the police station told him that they also had

not informed Appellant of this fact. From this testimony, the jury reasonably

inferred that Appellant knew about the missing magazine because the gun

was his.

      Given this evidence, we find Appellant’s case distinguishable from the

decisions on which he relies, in which there was no evidence establishing the

defendant’s knowledge of the contraband.      See, e.g., Commonwealth v.

Fortune, 318 A.2d 327 (Pa. 1974) (finding the evidence insufficient to prove

Fortune constructively possessed drugs found inside her home, where four

other people were in the house, Fortune was upstairs while drugs were found

                                     -8-
J-A01004-21



downstairs with the other four individuals, there were no other narcotics found

in the residence, and there was no proof Fortune knew about the drugs before

police entered the home); Commonwealth v. Hamm, 447 A.2d 960 (Pa.

Super. 1982) (holding that the Commonwealth did not prove Hamm

constructively possessed a gun found on the passenger side floor of a vehicle

he was driving, which also contained three other individuals, because Hamm

could not have seen the gun and there was no evidence to prove he knew the

gun was there); Commonwealth v. Duffy, 340 A.2d 869 (Pa. Super. 1975)

(holding that the Commonwealth failed to prove Duffy constructively

possessed a gun and contraband found in a car that was not his, and in which

he was just a passenger, where there was no evidence establishing Duffy knew

about the gun and contraband).

      Furthermore, the above-cited decisions, and most of the other cases on

which Appellant relies, involved situations where other people were present

with the defendant in the location where the contraband was discovered. We

disagree with Appellant that his case is analogous simply because the gun was

found on a public highway. It strains credulity to think that Appellant just

happened to flee to a location 10 to 15 feet away from a gun that had been

discarded by someone driving on the highway. Moreover, the fact that the

gun was wet, while the weather and road were dry, and Officer Ryan’s

testimony that there were fresh markings on the gun, indicated the gun had

been recently thrown from the marshy area onto the roadway. No one else




                                     -9-
J-A01004-21



was present in the vicinity of Appellant and the gun. Thus, the cases he cites

are not on point.

      In sum, we conclude that the totality of circumstantial evidence

presented by the Commonwealth was sufficient to establish that Appellant

constructively possessed the firearm. Thus, Appellant’s first issue warrants

no relief.

      Next, Appellant argues that the jury’s verdict of guilt for the firearm

offenses was contrary to the weight of the evidence.

      A claim alleging the verdict was against the weight of the evidence
      is addressed to the discretion of the trial court. Accordingly, an
      appellate court reviews the exercise of the trial court’s discretion;
      it does not answer for itself whether the verdict was against the
      weight of the evidence. It is well settled that the jury is free to
      believe all, part, or none of the evidence and to determine the
      credibility of the witnesses, and a new trial based on a weight of
      the evidence claim is only warranted where the jury’s verdict is so
      contrary to the evidence that it shocks one’s sense of justice. In
      determining whether this standard has been met, appellate review
      is limited to whether the trial judge’s discretion was properly
      exercised, and relief will only be granted where the facts and
      inferences of record disclose a palpable abuse of discretion.

Commonwealth v. Houser, 18 A.3d 1128, 1135-36 (Pa. 2011) (citations

and internal quotation marks omitted).

      In support of his weight claim, Appellant essentially reiterates his

argument that the evidence failed to demonstrate that he constructively

possessed the gun. For the above-stated reasons, we disagree. Thus, we

discern no abuse of discretion in the court’s conclusion that “[t]here is nothing

in the record to support [Appellant’s] assertion that the verdict is so contrary



                                     - 10 -
J-A01004-21



to the evidence that i[t] shocks one’s sense of justice.” Trial Court Opinion,

3/11/20, at 5. Accordingly, Appellant’s second issue is meritless.

      Judgment of sentence affirmed.

      Judge Strassburger did not participate in the consideration or decision

of this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/21




                                    - 11 -